         Case 20-00523       Doc 7    Filed 04/23/20 Entered 04/23/20 23:45:05              Desc Imaged
                                      Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                        Northern District of Iowa
In re:                                                                                  Case No. 20-00523-TJC
Benjamin W. Vanhorn                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0862-2           User: admin                  Page 1 of 2                   Date Rcvd: Apr 21, 2020
                               Form ID: 309A                Total Noticed: 73


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 23, 2020.
db             +Benjamin W. Vanhorn,    PO Box 5,    Spillville, IA 52168-0005
2286314        +ABC Supply Co., Inc.,     15631 Collection Center,    Chicago, IL 60693-0001
2286317        +Bank Of The West,    PO Box 2634,    Omaha, NE 68103-2634
2286319        +Brio Services,    PO Box 1290,    Riverton, UT 84065-1290
2286321        +Buchheit Appliance Inc.,     120 W. Main Street,    PO Box 536,    Calmar, IA 52132-0536
2286325        +CHARLES L LITOW,    2401 STANLEY GAULT PKWY,     Louisville, KY 40223-4175
2286324       #+Chad Hedrick,    104 Second Street,    Mount Sterling, IA 52573-1002
2286328        +City of Spillville,    PO Box 276,    Spillville, IA 52168-0276
2286331        +Decorah Bank & Trust Company,     202 East Water Street,    PO Box 380,    Decorah, IA 52101-0380
2286332        +Dustin & Jessica Rodibaugh,     810 Country Lane,    Keosauqua, IA 52565-1001
2286333        +Emblem Mastercard,    PO Box 772801,    Chicago, IL 60677-0101
2286334         Eqifax Credit Information,     PO Box 740241,    Atlanta, GA 30374-0241
2286336        +Equifax,    PO Box 105314,    Atlanta, GA 30348-5314
2286335        +Equifax,    PO Box 105139,    Atlanta, GA 30348-5139
2286339        +Experian,    955 American Lane,    Schaumburg, IL 60173-4998
2286338        +Experian,    PO Box 2002,    Allen, TX 75013-2002
2286337        +Experian,    PO Box 9558,    Allen, TX 75013-9558
2286340        +Experian,    475 Anton Blvd.,    Costa Mesa, CA 92626-7037
2286341        +Farm Bureau Financial Services,     c/o RMS,    PO Box 19646,    Minneapolis, MN 55419-0646
2286342        +Fayette Publishing,    119 S. Vine,    West Union, IA 52175-1354
2286343        +Fayette Publishing,    PO Box 511,    Oelwein, IA 50662-0511
2286345        +Gurstel Chargo,    6681 Country Club Drive,     Minneapolis, MN 55427-4601
2286346        +Gurstel Law Firm,    6681 Country Club Drive,     Minneapolis, MN 55427-4601
2286347        +Hacker, Nelson & Co., PC,     123 West Water,    Decorah, IA 52101-1805
2286348        +Harter’s Trash & Recycling Inc.,     2850 Larson Street,    La Crosse, WI 54603-1829
2286349        +Hawkeye Sanitation,    466 Airport Road,     Cresco, IA 52136-1914
2286350        +Heying Manufacturing Co., Inc.,     PO Box 248,    Calmar, IA 52132-0248
2286352        +Juliana Harward,    PO Box 132,    Keosauqua, IA 52565-0132
2286354        +Kahn Tile Supply LLC,     535 W. Main Street,    Le Roy, MN 55951-6771
2286353        +Kahn Tile Supply LLC,     2176 225th Street,    New Hampton, IA 50659-9164
2286355        +Karen Plowman,    606 Main Street,    Keosauqua, IA 52565-1046
2286356        +Keely Timp,    2519 County Road B16,    Calmar, IA 52132-7514
2286357        +Keosauqua Lumber Co,    21561 205th Street,     Keosauqua, IA 52565-8221
2286359        +Liberty Foam,    251 Tull Rd,    West Monroe, LA 71292-2249
2286360        +Liberty Foam,    3103 Cypress Street Ste 3 #260,     West Monroe, LA 71291-5270
2286361        +Linn County Sheriff’s Office,     310 2nd Ave SW,,    Cedar Rapids, IA 52404-2003
2286364        +MCM,   PO Box 301030,     Los Angeles, CA 90030-1030
2286366       ++MEDIACOM COMMUNICATIONS CORPORATION,      ONE MEDIACOM WAY,    CHESTER NY 10918-4850
               (address filed with court: Mediacom,       6300 Council Street NE,    Cedar Rapids, IA 52402)
2286371        +MS Services LLC,    123 W. 1st Street, Ste 430,     Casper, WY 82601-7502
2286362        +Maricela De Leon Osorio,     905 6th Street,    Keosauqua, IA 52565-1113
2286368        +Michael Hurley,    PO Box 370,    Keosauqua, IA 52565-0370
2286369        +Mid America Bank& Trust Co,     c/o Jefferson Capital Systems,     c/o FBCS, Inc.,
                 330 S. Warminster Road Suite 353,     Hatboro, PA 19040-3433
2286370        +Monarch Recovery Management Inc.,     PO Box 986,    Bensalem, PA 19020-0986
2286373        +Polk County Sheriff,    222 5th Ave.,     Des Moines, IA 50309-4044
2286375        +Putnam & Thompson Law Office PLLC,     801 Commerce Drive Suite,     PO Box 70,
                 Decorah, IA 52101-0070
2286376        +Raytec LLC,    Memphis Seamless Gutter,     22095 State Hwy 15,    Memphis, MO 63555-2194
2286379        +Steven & Carol Pilcher,     811 Louis Street,    Keosauqua, IA 52565-1168
2286380         Trans Union Corporation,     PO Box 2000,    Crum Lynne, PA 19022
2286381        +US Department of Education,     PO Box 790321,    Saint Louis, MO 63179-0321
2286382        +USGAARD & Smith Sales,     302 College Drive,    Decorah, IA 52101-1398
2286383        +Van Buren Courthouse,     406 Dodge Street,    PO Box 495,    Keosauqua, IA 52565-0495
2286384        +VanBuren County,    c/o Joseph G. Gamble,     400 Locust Street, Suite 380,
                 Des Moines, IA 50309-2363
2286385        +Winneshiek County Courthouse,     201 W Main St,    Decorah, IA 52101-1775
2286386        +Winneshiek County Sheriff,     400 Claiborne Dr # 3,    Decorah, IA 52101-1480

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: shoover@blairfitzsimmons.com Apr 21 2020 22:30:09       Stuart G. Hoover,
                 820 Locust Street,   Dubuque, IA 52001
tr             +EDI: QSLSCHNITTJER.COM Apr 22 2020 02:33:00      Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
ust            +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov Apr 21 2020 22:30:39       United States Trustee,
                 United States Federal Courthouse,    111 7th Avenue SE, Box 17,    Cedar Rapids, IA 52401-2103
2286315         E-mail/Text: BankruptcyNotices@alliantenergy.com Apr 21 2020 22:30:10       Alliant Energy,
                 200 First Street SE,   PO Box 351,    Cedar Rapids, IA 52406
2286316         E-mail/Text: BankruptcyNotices@alliantenergy.com Apr 21 2020 22:30:10       Alliant Energy,
                 PO Box 3060,   Cedar Rapids, IA 52406
2286320        +E-mail/Text: brp@brueningrock.com Apr 21 2020 22:30:42      Bruening Rock Products Inc.,
                 900 Montgomery Street,   PO Box 127,    Decorah, IA 52101-0127
2286323        +EDI: CAPITALONE.COM Apr 22 2020 02:33:00      Capital One,    PO Box 6492,
                 Carol Stream, IL 60197-6492
           Case 20-00523            Doc 7      Filed 04/23/20 Entered 04/23/20 23:45:05                         Desc Imaged
                                               Certificate of Notice Page 2 of 4


District/off: 0862-2                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 21, 2020
                                      Form ID: 309A                      Total Noticed: 73


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
2286322         EDI: CAPITALONE.COM Apr 22 2020 02:33:00       Capital One,   PO Box 30285,
                 Salt Lake City, UT 84130-0285
2286326        +E-mail/Text: bankruptcy.notifications@fisglobal.com Apr 21 2020 22:30:42        ChexSystems,
                 7805 Hudson Road,    Suite 100,   Saint Paul, MN 55125-1703
2286329         EDI: CCS.COM Apr 22 2020 02:33:00      Credit Collection Services,    PO Box 55126,
                 Boston, MA 02205-5126
2286330        +EDI: CREDPROT.COM Apr 22 2020 02:33:00       Credit Protection Services,    PO Box 802068,
                 Dallas, TX 75380-2068
2286344        +EDI: AMINFOFP.COM Apr 22 2020 02:33:00       First Premier Bank,   PO Box 5529,
                 Sioux Falls, SD 57117-5529
2286351         E-mail/Text: IDR.Bankruptcy@ag.iowa.gov Apr 21 2020 22:30:44       Iowa Department of Revenue,
                 Attn: Bankruptcy Unit,    PO Box 10471,    Des Moines, IA 50306
2286358        +E-mail/Text: ahoukom@kineticlease.com Apr 21 2020 22:30:40       Kinetic Leasing,    PO Box 9785,
                 Fargo, ND 58106-9785
2286363        +E-mail/Text: bankruptcyfiled@marinecu.com Apr 21 2020 22:30:39       Marine Credit Union,
                 915 Short St #105,,    Decorah, IA 52101-2412
2286372        +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov Apr 21 2020 22:30:39
                 Office of the United States Trustee,     United States Federal Courthouse,
                 111 7th Ave SE, Box 17,    Cedar Rapids, IA 52401-2103
2286374        +E-mail/Text: ecfbankruptcy@progleasing.com Apr 21 2020 22:30:41       Progressive Leasing,
                 256 Data Drive,    Draper, UT 84020-2315
2286377        +E-mail/Text: clientservices@sourcerm.com Apr 21 2020 22:30:42       Source Receivables Management,
                 PO Box 4068,    Greensboro, NC 27404-4068
2286378        +E-mail/Text: tsullivan@spahnandrose.com Apr 21 2020 22:30:39       Spahn & Rose Lumber Company,
                 PO Box 149,   Dubuque, IA 52004-0149
                                                                                               TOTAL: 19

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
2286327           Christian Bakalars
2286318*         +Benjamin W. Vanhorn,   PO Box 5,   Spillville, IA 52168-0005
2286367*        ++MEDIACOM COMMUNICATIONS CORPORATION,   ONE MEDIACOM WAY,   CHESTER NY 10918-4850
                 (address filed with court: Mediacom,    PO Box 2457,   Waterloo, IA 50704)
2286365*        ++MEDIACOM COMMUNICATIONS CORPORATION,   ONE MEDIACOM WAY,   CHESTER NY 10918-4850
                 (address filed with court: Mediacom,    PO Box 5744,   Carol Stream, IL 60197)
                                                                                              TOTALS: 1, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 21, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
        Case 20-00523                      Doc 7             Filed 04/23/20 Entered 04/23/20 23:45:05                                      Desc Imaged
                                                             Certificate of Notice Page 3 of 4
Information to identify the case:

Debtor 1:
                      Benjamin W. Vanhorn                                                        Social Security number or ITIN:       xxx−xx−7704
                                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

Debtor 2:                                                                                        Social Security number or ITIN: _ _ _ _
                      First Name     Middle Name         Last Name
(Spouse, if filing)                                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:           Northern District of Iowa                              Date case filed for chapter:             7      4/20/20

Case number:           20−00523
Official Form B309A (For Individuals or Joint Debtors)

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully. The filing of the case imposed an
automatic stay against most collection activities. This means that creditors generally may not take action to collect debts from
the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's
fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to
extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a
discharge of any debts or who want to have a particular debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office within the deadlines specified in this notice. (See line 9 for more information.) To protect your rights,
consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

NOTICE IS GIVEN that during the course of administration, the Chapter 7 trustee may sell, abandon, or otherwise dispose of
property, including the compromise or settlement of controversies, by filing a report of such intended action with the Clerk, with a
copy served upon the U.S. Trustee, debtor(s), debtor(s) counsel, and those creditors and equity security holders who have
requested notice pursuant to Rule 2002 of the Bankruptcy Rules. Any party requesting a notice pursuant to Rule 2002 must file
a request with the Clerk of the Bankruptcy Court specifically referring to Rule 2002 and shall serve a copy of that request for
notice upon debtor(s) counsel, trustee, and U.S. Trustee, at the addresses set forth in this notice. Any party objecting to such
action by the trustee shall file such objection with the Clerk of Bankruptcy Court, serving a copy on the moving party, trustee,
U.S. Trustee, debtor(s) and debtor(s) counsel within 21 days after the filing of such report.
To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including
attachments, that you file with the court.

                                                         About Debtor 1:                                                   About Debtor 2:
1.      Debtor's full name                               Benjamin W. Vanhorn

 2.       All other names used in the fdba American Home Services, LLC
          last 8 years

 3.     Address                                          PO Box 5
                                                         Spillville, IA 52168

 4.     Debtor's attorney                                Stuart G. Hoover                                                  Phone: 563−588−1970
                                                         820 Locust Street                                                 Email: shoover@blairfitzsimmons.com
        Name and address                                 Dubuque, IA 52001

 5.     Bankruptcy trustee                               Sheryl Schnittjer                                                 Phone: 319−721−6190
                                                         24695 207th Ave.                                                  Email: delhisls926@gmail.com
        Name and address                                 Delhi, IA 52223
                                                                                                                                         For more information, see page 2 >
Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                             page 1
       Case 20-00523                 Doc 7         Filed 04/23/20 Entered 04/23/20 23:45:05                                         Desc Imaged
                                                   Certificate of Notice Page 4 of 4
Debtor(s): Benjamin W. Vanhorn                                                                                                            Case Number: 20−00523 D

6. Bankruptcy clerk's office                                                                                 Hours open:
                                                                                                             Monday−Friday, 8:00 a.m. to 4:30 p.m. CT
                                                  111 Seventh Avenue SE #15
    Documents in this case may be filed at this   Cedar Rapids, IA 52401−2101
    address. You may inspect all records filed                                                               Phone: (319) 286−2200
    in this case at this office or online at                                                                 www.ianb.uscourts.gov
    www.pacer.gov.
                                                                                                             Date: 4/21/20


7. Meeting of creditors                           May 18, 2020 at 10:40 AM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a             Teleconference "ONLY", Call
    questioned under oath. In a joint case,       later date. If so, the date will be on the court docket.   866−738−9085, Participant code:
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                   1841546
                                                  All Individual Debtors must provide picture
                                                  identification and proof of social security number to
                                                  the trustee at the meeting of creditors. Failure to do
                                                  so may result in your case being dismissed.


8. Presumption of abuse                           The presumption of abuse does not arise.                   If the presumption of abuse arises, you may have
                                                                                                             the right to file a motion to dismiss the case under
                                                                                                             11 U.S.C. § 707(b). Debtors may rebut the
                                                                                                             presumption by showing special circumstances.


9. Deadlines                                      File by the deadline to object to discharge or to          Filing deadline:   7/17/20
                                                  challenge whether certain debts are
                                                  dischargeable:
    The bankruptcy clerk's office must receive                                                               You must file a motion:
    these documents and any required filing
    fee by the following deadlines.                                                                          • if you assert that the discharge should be
                                               You must file a complaint:                                    denied under § 727(a)(8) or (9).
                                               • if you assert that the debtor is not entitled to
                                               receive a discharge of any debts under any of the
                                               subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                               or
                                               • if you want to have a debt excepted from
                                               discharge under 11 U.S.C § 523(a)(2), (4), or (6).


                                                  Deadline to object to exemptions:                          Filing deadline: 30 days after the conclusion of
                                                  The law permits debtors to keep certain property as        the meeting of creditors
                                                  exempt. If you believe that the law does not
                                                  authorize an exemption claimed, you may file an
                                                  objection.

                                                  Certification About a Financial Management Course deadline: 7/17/20
                                                  Reaffirmation Agreement deadline: 7/17/20


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.


    Appointment of Trustee and                    The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve
    Tax Returns                                   under general blanket bond. Per Section 521(e), individual debtor(s) are required to provide to the
                                                  trustee, no later than 7 days prior to the date set for the first meeting of creditors, a copy of the Federal
                                                  Income Tax return for the most recent tax year ending immediately before the commencement of the
                                                  case.


Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                    page 2
